FILED
                             NOT FOR PUBLICATION                             MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GARY WILLIAM HALLFORD,                           No. 10-15381

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01068-PMP-
                                                 GWF
  v.

J. MENDEZ; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                      Philip M. Pro, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Gary William Hallford, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his action alleging constitutional and state law

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. D-

Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 974 n.2 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004) (denial of motion to remand); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal for failure to state a claim under 28 U.S.C. § 1915A). We affirm.

      The district court properly denied Hallford’s motion to remand the action to

state court because Hallford alleged in his complaint violations of his federal

constitutional rights and, thus, the action was subject to removal, see Lee v. Am.

Nat’l Ins. Co., 260 F.3d 997, 1002-03 & n.5 (9th Cir. 2001), and Hallford failed to

raise timely objections to any defects in the removal requirements, see Vasquez v.

N. Cnty. Transit Dist., 292 F.3d 1049, 1062 (9th Cir. 2002) (an objection to a

defect in removal requirements must be made within thirty days of the filing of the

removal notice or the objection is waived).

      The district court properly dismissed Hallford’s amended complaint because

Hallford failed to allege facts in support of his claims. See Ashcroft v. Iqbal, 129

S. Ct. 1937, 1949 (2009) (to avoid dismissal, a plaintiff must allege more than

“‘labels and conclusions’” or “‘naked assertion[s]’” in support of his claims

(citation omitted)).

      Hallford’s remaining contentions, including those concerning the Attorney

General’s representation of defendants, are unpersuasive.

      Hallford’s “Notice of Inquiry” is denied.

      AFFIRMED.


                                           2                                      10-15381